The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 17, 2015

                                       No. 04-14-00050-CR

                                  Taylor Rae ROSENBUSCH,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR11075
                           Honorable Dick Alcala, Judge Presiding


                                         ORDER
       The State’s brief was originally due to be filed with this court on March 13, 2015. We
granted the State’s first motion for an extension of time to file the brief until April 13, 2015. On
April 14, 2015, the State filed its second motion for extension of time to file its brief. It
requested a thirty-day extension for a total extension of sixty days.
        The State’s motion is GRANTED. The State’s brief must be filed with this court not
later than May 13, 2015. Absent extenuating circumstances, no further extensions will be
granted.

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court